Title: To Benjamin Franklin from François-César Le Tellier, Marquis de Courtanvaux, 29 October 1778
From: Courtanvaux, François-César Le Tellier, marquis de
To: Franklin, Benjamin


Ce Jeudy. 29. 8bre. 78.
Le Mis. de Courtanvaux fait mille Complimens à Monsieur Franklin, comme il a oublié de Lui dire hier que s’il avoit quelques compatriotes avec Luy, il seroit bien Le maître de Les amener diner, parcequ’ils seront recus avec plaisir. Il Le prie de recevoir les assurances de son sincere attachement.
 
Addressed: A Monsieur / Monsieur Franklin / deputé des Etats Unis / de L’amérique Septentrionale / A Passy.
